UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7333


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TIMOTHY SMITH, a/k/a Little Boo,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:12-cr-00220-D-2)


Submitted: January 22, 2019                                       Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Timothy Smith appeals the district court’s order denying Smith’s 18 U.S.C.

§ 3582(c)(2) (2012) motion for sentence reduction based on Amendment 782 to the

United States Sentencing Guidelines. Based on our review of the record, we conclude

that the district court did not abuse its discretion in denying the motion based on the

serious risk a reduction in Smith’s sentence would pose to public safety. See United

States v. Smalls, 720 F.3d 193, 195 (4th Cir. 2013) (“Whether to reduce a sentence and to

what extent is a matter within the district court’s discretion.”). Accordingly, we affirm

for the reasons stated by the district court. See United States v. Smith, No. 5:12-cr-

00220-D-2 (E.D.N.C. May 19, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2